Title: Abigail Adams to John Adams, 10 December 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree December 10. 1775
     
     I received your obliging favour by Mrs. Morgan, with the papers, and the other articles you sent which were very acceptable to me. As they are not to be purchased here, I shall be very choise of them.
     I have according to your desire been upon a visit to Mrs. Morgan, who keeps at Major Miflins. I had received a Message from Mrs. Mifflin some time agone desireing I would visit her. My Pappa who you know is very obliging in this way accompanied me, and I had the pleasure of drinking coffe with the Dr. and his Lady, the Major and his Lady and a Mr. and Mrs. Smith from New York, A daughter of the famous Son of Liberty Capt. Sears, General Gates and Lee, a Dr. McHenery and a Mr. Elvin, with many others who were strangers to me. I was very politely entertaind and noticed by the Generals, more especially General Lee, who was very urgent with me to tarry in Town and dine with him and the Laidies present, at Hob Goblin Hall, but I excused my self. The General was determined that I should not only be acquainted with him, but with his companions too, and
      therefore placed a chair before me into which he orderd Mr. Sparder to mount and present his paw to me for a better acquaintance. I could not do otherways than accept it.—That Madam says he is the Dog which Mr. . . . . . has renderd famous.
     I was so little while in company with these persons and the company so mixed that it was almost imposible to form any judgment of them. The Dr. appeard modest and his Lady affable and agreable. Major Mifflin you know I was allways an admirer of, as well as of his delicate Lady. I beleive Phyladelphia is an unfertile soil, or it would not produce so many unfruitfull women. I always conceive of these persons as wanting one addition to their happiness, but in these perilous times I know not whether it ought to be considerd as an infelicity, since they are certainly freed, from the anxiety every parent must feel for their rising ofspring.
     I drank Coffe one day with General Sulivan upon Winter Hill. He appears to be a Man of Sense and Spirit. His countanance denotes him of a warm constitution, not to be very sudenly moved, but when once roused, not very easily Lull’d. Easy and social, well calculated for a Military Station, as he seems to be possess’d of those populour qualifications necessary to attach Men to him. By the way, I congratulate you upon our late noble acquisition of military Stores. Tis a most Grand mortar I assure you. Surely heaven smiles upon us in many respects, and we have continually to speak of mercies as well as judgments. I wish our Gratitude may be any ways proportionate to our Benefits.
     I suppose in congress you think of every thing relative to trade and commerce, as well as other things, but as I have been desired to mention to you some things I shall not omit them. One is that their may some thing be done in a continental way with regard to Excise upon Spiritous Liquors that each of the New England colonies may be upon the same footing where as we formerly used to pay an Excise, and the other colonis none or very little by which means they drew away our trade. That an Excise is necessary tho it may be objected too by the mercantile intrissts, as a too frequent use of Spirit endangers the well being of Society. An other article is that some method may be devised to keep among us our Gold and Silver, which is now every day shiped of to the West Indias for Molasses, Coffe, Sugar &c. This I can say of my own knowledg that a Dollor in Silver is now become a great rarity, and our Traders will give you a hundred pounds of paper for Ninety of Silver, or near
      that proportion. If any trade is alloud to the West indias would it not be better to carry some commodity of our own produce in exchange? Medicine, Cotton Wool and some other articles we are in great want of. Formerly we used to purchase cotton wool at 1 Shilling Lawfull money pr. Bag, now tis 3, and the scarcity of that article distresses us, as it was wrought up with less trouble than any other article of cloathing. Flax is now from a Shilling to one and Sixpence pr. pound, Sheeps wool Eighteen pence and linnens not to be had at any price. I cannot mention the article in the English goods way which is not double, and in the West India Molasses by retail I used formerly to purchase at one and Eight pence now tis 2 and Eight pence, rum 3 Shillings, coffe one and 3 pence &c. All other things in proportion. Corn is 4 Shillings pr. Bushel, rye 5, oats 3 and Eight pence, Hay 5 and Six Shilling pr. hundred, wood twenty Shillings pr. cord. But meat of all
      kinds cheap.
     I enclose a memorandom of Dr. Tufts requesting you to procure for him those articles if you can bring them with any conveniance. The Dr. takes it a little hard that you have never wrote him a line, as he has wrote you several times. If it was but a few lines he would Receive it kindly.
     I am very loth to trouble you about articles of conveniancy for myself, especially as they are so much out of your way of Buisness. I will only mention two or three which if you can direct Bass to get for me will much oblige me—one black Barcelona hankerchief, two or 3 yd. of black Caliminco for shooes and binding for the same—he knows how much will be proper—and 3 or 4 common manchester check hankerchiefs for the pocket. Not a hankerchief of any kind can be purchased here, but out of the Store for the Army, and they are allowd only to those who inlist. My Pappa would be glad you would send him a Sermon of Dr. Zublys.
     My unkle Quincy desires to be rememberd to you, inquired when you talked of comeing home. I told him you had not fixed any time. He says if you dont come soon he would advice me to procure an other husband. He of all persons ought not to give such advice I told him unless he set a better example himself.
     Be kind enough to burn this Letter. Tis wrote in great haste and a most incorrect Scrawl it is but I cannot conclude it without telling you we are all very angry with your House of Assembly for their instructions. They raise prejudices in the minds of people and serve to create in their minds a terror at a Seperation from a people wholy unworthy of us. We are a little of the Spanel kind. Tho so often spurned still to fawn argues a meaness of Spirit that as an individual I disclaim, and would rather endure any hardships than submit to it.
     Our Little folks are all well and long for Pappas return, in which wish their Mamma most sincerely joins them. Yours.
     I often meet with a bundle, open a cover with eager expectations and find only a news paper, but I know your avocations will not suffer you to write so often as you wish.
     